Appeal Dismissed and Memorandum Opinion filed August 7, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00465-CV

                        EMILY J. BARTLEY, Appellant
                                         V.
             PINE VILLAGE NORTH ASSOCIATION, Appellee

                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-81140

                  MEMORANDUM OPINION

      This appeal is from a judgment signed February 22, 2018. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On July 11, 2018, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM


Panel consists of Justices Christopher, Jamison, and Brown.




                                        2